This opinion will be unpublished and
                           may not be cited except as provided by
                           Minn. Stat. § 480A.08, subd. 3 (2012).

                                STATE OF MINNESOTA
                                IN COURT OF APPEALS
                                      A13-1297

                                     State of Minnesota,
                                         Respondent,

                                             vs.

                                  Simeon Laderick Sharp,
                                       Appellant.

                                     Filed July 21, 2014
                                          Affirmed
                                     Bjorkman, Judge


                               Ramsey County District Court
                                 File No. 62-CR-12-8267

Lori Swanson, Attorney General, St. Paul, Minnesota; and

John J. Choi, Ramsey County Attorney, Clayton M. Robinson, Jr., Assistant County
Attorney, St. Paul, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, Michael W. Kunkel, Assistant
Public Defender, St. Paul, Minnesota (for appellant)

         Considered and decided by Bjorkman, Presiding Judge; Ross, Judge; and Reilly,

Judge.

                          UNPUBLISHED OPINION

BJORKMAN, Judge

         Appellant challenges his convictions of being an ineligible person in possession of

a firearm and making terroristic threats, arguing (1) the warrant for his DNA sample was
not supported by probable cause; (2) the evidence is insufficient to support the terroristic-

threats conviction; (3) allowing the jury to replay the 911 recording during deliberations

denied him a fair trial; and (4) the state committed prejudicial misconduct during its

closing argument. In a pro se supplemental brief, appellant argues that he was denied his

speedy-trial right. We affirm.

                                          FACTS

       On October 11, 2012, St. Paul police received a 911 call from L.W., who reported

being abused by her ex-boyfriend, appellant Simeon Laderick Sharp. She told the 911

operator that she was following Sharp in her cousin J.H.’s vehicle because he had her car

keys and she needed to go to work. She directed officers to her home.

       After she arrived at home, L.W. asked the 911 operator to “send police right away

[because] I think he has a gun.” When the operator asked why L.W. thought Sharp had a

gun, she replied that “[h]e’s holding something by his stomach,” and then “[h]e has a

gun. It’s in his hand. It’s in his hand. I’m scared my cousin’s outside. I’m so scared.”

L.W. went on to say that Sharp was in the middle of the street with a gun and was yelling

and “threatening us.”

       A man later identified as J.H. took the phone and said “This n--ger got a f--king

tech 9 on him. This n--ger got a big ass gun in his pants and a clip all like motherf--king

32 shots. . . . So you need to come over.” L.W. took the phone again and said that Sharp

had gone into or behind the house. The call ended when the officers arrived at the scene.

       St. Paul Police Officer Theresa Spencer was leaving the police station parking lot

when she was flagged down by L.W. and J.H., who “jumped out [of their vehicle and]


                                             2
start[ed] screaming, he’s got a gun, he’s got a gun.” Officer Spencer went to L.W.’s

home, less than half a block from the police station, and saw a man later identified as

Sharp standing near a vehicle parked in the driveway. She secured Sharp and then

interviewed L.W. while other officers searched Sharp and his vehicle.

       Officer Spencer described L.W. as upset, crying, and “emotionally scared.” L.W.

told her that she and Sharp got into an argument earlier that morning during which Sharp

grabbed her hair, ripping out some of her braids. L.W. also reported that Sharp choked

her as she tried to escape. Officer Spencer “noticed a red area in the front of [L.W.’s]

scalp where . . . braids were pulled out,” and L.W. showed her a bite mark on her thigh.

Photographs confirmed the missing hair and bite mark, and showed L.W. had blood in

one eye.

       L.W. told Officer Spencer that she fled to J.H.’s house, seeking his help in getting

her keys back. L.W. then called Sharp’s mother, who said that Sharp was at his sister’s

house. When L.W. and J.H. arrived there, Sharp led them on a high-speed chase that

ended up at L.W.’s home. Sharp got out of the car and started walking toward them.

L.W. told Officer Spencer that “she saw a gun in his waistband and that when he got

close to the vehicle, he pulled the gun out and said that he was going to kill them.” At

that point, L.W. and J.H. drove to the nearby police station.

       Officer David Kantorowicz handcuffed and pat searched Sharp and searched the

car but did not find a gun. L.W. told the officers that “if the gun was not in the car, it

would probably be in [L.W.’s house].”        L.W. signed a consent-to-search form and




                                             3
officers searched the house. Officer Kantorowicz found three nine-millimeter rounds in a

bedroom and a gun under a kitchen cabinet.

         Sharp was charged with one count of possession of a firearm by an ineligible

person,1 two counts of terroristic threats, and one count of domestic assault by

strangulation. The police obtained a search warrant to collect Sharp’s DNA to compare

to samples that might be obtained from the gun. Of the three samples taken from the gun,

one contained DNA from four or more people; Sharp could not be excluded as a

contributor, but 92.7% of the general population could be. A second sample contained

DNA from two or more people; Sharp could not be excluded although 99.99993% of the

general population could be. The third sample contained no DNA.

         One month later, L.W. recanted. She provided a written statement to Sharp’s

lawyer, in which she denies seeing Sharp with a gun and states that she only told the 911

operator that Sharp had a gun because she was frustrated that the officers were taking so

long to arrive on scene. L.W.’s written statement indicates that Sharp restrained but did

not choke her, she does not know how her other injuries had occurred, and Sharp did not

live with her at her house.

         At trial, L.W. testified that she owns the gun the officers found in her home and

that she does not believe Sharp ever possessed a gun. On the morning of October 11, she

got into an argument with Sharp, and she was trying to get her keys back from Sharp so

that she could go to work. She testified that she does not remember telling the 911

operator that Sharp had assaulted her. She recalled telling the operator that Sharp had a

1
    The parties stipulated that Sharp was ineligible to possess a firearm.

                                                4
gun because she thought he might have been reaching for one, because J.H. said Sharp

had a gun, and because she wanted to go to work. She did not recall speaking with

Officer Spencer at the scene, and stated that she sustained her injuries during an earlier

fight with a woman.

      The jury found Sharp guilty of ineligible possession of a firearm and one count of

making terroristic threats. The district court imposed concurrent sentences and this

appeal follows.

                                    DECISION

I.    Probable cause supported the warrant authorizing the collection of Sharp’s
      DNA.

      A search warrant may be issued when the totality of the circumstances shows that

“there is a fair probability that contraband or evidence of a crime will be found in a

particular place.”    State v. Zanter, 535 N.W.2d 624, 633 (Minn. 1995) (quotation

omitted). We afford great deference to “a district court’s probable cause determination

made in connection with the issuance of a search warrant.” State v. Rochefort, 631
N.W.2d 802, 804 (Minn. 2001).

      Sharp argues that the warrant to collect his DNA was not supported by adequate

probable cause because, at the time it was issued, “it was unknown whether the recovered

firearm actually had any DNA on it and whether the swabbings of it by police had

collected a sample suitable for comparison.” He asserts that “there thus existed no

probability—fair or otherwise—that ‘contraband or evidence of a crime’ would be or

could be discovered.” We are not persuaded.



                                            5
       First, the warrant application and supporting affidavit establish a fair probability

that Sharp’s DNA would be found on the gun. The affidavit recounts L.W.’s statements

that Sharp was holding a gun when he exited his vehicle, that he pointed the gun at a

group of people standing outside, and that he put the gun in L.W.’s house. And the

affidavit states that a gun was recovered from L.W.’s house and Sharp is not eligible to

possess or carry a firearm.

       Second, Sharp cites no controlling authority to support his assertion that a warrant

seeking a DNA issue may not be issued unless the state has DNA evidence with which to

make a comparison.2 The warrant application concludes with the affiant’s request to

              search the person of Simeon Laderick Sharp to obtain a
              buccal swab (oral DNA sample) for further comparison to
              the possible DNA that may be collected from the firearm
              . . . . This comparison may tend to include or exclude Simeon
              Laderick Sharp in this possession of a firearm incident in
              St. Paul, MN.

(Emphasis added.) Sharp asserts that the bolded language defeats a probable-cause

determination. We have not found any cases directly on point. But in State v. McBride,

our supreme court considered two warrants authorizing the police to search for “any

correspondence” between the defendant and the mother of the alleged victim.            666


2
  Sharp cites State v. Jenkins, 727 S.E.2d 761 (S.C. Ct. App. 2012), in support of this
theory. Cases from other states are not binding on this court, but may have persuasive
value. Mahowald v. Minn. Gas Co., 344 N.W.2d 856, 861 (Minn. 1984). But Jenkins is
not persuasive because it relies on South Carolina caselaw requiring that “[t]he
information presented to a magistrate to obtain a warrant for bodily intrusion must
contain a clear indication that relevant evidence will be found.” 727 S.E.2d at 766
(quotation omitted). South Carolina courts have concluded that in order to meet this
requirement, the state must explicitly state that it possesses DNA evidence with which the
defendant’s sample can be compared. Id. Minnesota has no such requirement.

                                            6
N.W.2d 351, 362 (Minn. 2003). McBride argued that the warrants were not supported by

adequate probable cause because the affidavits “did not provide any reason to believe

such correspondence existed or that it would be relevant to the crime under

investigation.” Id. The supreme court affirmed the district court’s rejection of this

argument, reasoning that “it was not uncommon for caregivers to exchange information”

and that, because the affidavit stated that McBride was a caregiver for the mother’s child,

“it was reasonable to expect that [the mother] would share information with McBride.”

       Here, it was reasonable to expect that Sharp’s DNA would be found on the gun

because the affidavit states that Sharp had been seen holding the gun, and the gun was

found inside what the police believed to be his residence a short time later. Although the

affidavit could have been worded more precisely, the challenged language reasonably

implies that the police intended to test the gun for DNA to compare to the sample sought

from Sharp in order to proceed with the ineligible-possession charge. The affidavit

provides specific facts establishing a direct connection between Sharp’s allegedly

criminal possession of a gun and his DNA. See State v. Fort, 768 N.W.2d 335, 342

(Minn. 2009) (“We consider whether the information presented in the affidavits provided

to support probable cause presents specific facts to establish a direct connection between

the alleged criminal activity and the site to be searched.” (citation and quotation marks

omitted)). As in McBride, the fact that it was possible the evidence did not exist does not

render the warrant defective.    On this record, we conclude that the totality of the

circumstances establish a fair probability that Sharp’s DNA would be found on the gun.




                                            7
II.    Sufficient evidence supports Sharp’s terroristic-threats conviction.

       When reviewing the sufficiency of the evidence supporting a jury verdict, we are

“limited to ascertaining whether, given the facts in the record and the legitimate

inferences that can be drawn from those facts, a jury could reasonably conclude that the

defendant was guilty of the offense charged.” Bernhardt v. State, 684 N.W.2d 465, 476

(Minn. 2004) (quotation omitted). We “will not disturb the verdict if the jury, acting with

due regard for the presumption of innocence and for the necessity of overcoming it by

proof beyond a reasonable doubt, could reasonably conclude that [the] defendant was

proven guilty of the offense charged.” Id. at 476-77.

       Sharp argues that the evidence was insufficient to support the jury’s guilty verdict

for terroristic threats against L.W. because the jury improperly considered L.W.’s

statements to the 911 operator and Officer Spencer as substantive evidence of Sharp’s

guilt. The district court gave the following impeachment instruction to the jury:

              In deciding the believability and weight to be given the
              testimony of a witness, you may consider evidence of a
              statement by or conduct of the witness on some prior
              occasion that is inconsistent with present testimony.
              Evidence of any prior inconsistent statement or conduct
              should be considered only to test the believability and weight
              of the witness’s testimony.

Sharp argues that this instruction precluded the jury from considering L.W.’s prior

statements as substantive evidence, leaving no evidence to support the terroristic-threats

charge. We disagree.

       L.W. and J.H.’s statements to the 911 operator, along with L.W.’s statements to

Officer Spencer, were admitted as substantive evidence under the excited-utterance


                                            8
exception to the hearsay rule. Minn. R. Evid. 803(2). The admissibility of the 911

recording was discussed in a pretrial hearing.       The state was concerned about the

admissibility of J.H.’s statements because he would not be present to testify, and argued

that this portion of the tape should be admitted as an excited utterance. The defense

attorney stated that “I do agree with counsel that it would likely be an excited

utterance. . . . So today I don’t have any objection to the tape.” As to L.W.’s statements

on the 911 call, the defense attorney stated that “on the presumption that she’ll be here, I

don’t have any objection.”      At trial, the district court overruled defense counsel’s

objection to Officer Spencer’s testimony that L.W. and J.H. “jumped out [of their vehicle

and] start[ed] screaming, he’s got a gun, he’s got a gun.”          Sharp did not seek an

instruction limiting the jury’s consideration of these statements to impeachment evidence.

       Sharp does not challenge the admissibility of L.W.’s and J.H.’s out-of-court

statements, but argues that they cannot support the jury’s verdict because, in light of the

jury instruction on inconsistent statements, they are not substantive evidence. Sharp cites

no legal support for this novel proposition and we have found none. The standard jury

instruction does not override the district court’s admission of the statements as excited

utterances, or preclude the jury’s consideration of them in reaching its verdict.

       We conclude that the jury verdict was supported by sufficient evidence. Minn.

Stat. § 609.713, subd. 1 (2012), makes it a crime to “threaten[], directly or indirectly, to

commit any crime of violence with purpose to terrorize another . . . or in a reckless

disregard of the risk of causing such terror.” L.W. and J.H. both told the 911 operator

that Sharp had a gun and was threatening them with it. L.W. told Officer Spencer that


                                             9
Sharp walked toward their vehicle, “pulled the gun out and said that he was going to kill

them.” Police retrieved a gun from inside L.W.’s house, and testing indicated that Sharp

could not be excluded as a contributor to two DNA samples found on the gun but 92.7%

and 99.99993% of the general population could be. On this record, Sharp’s sufficiency-

of-the-evidence challenge fails.

III.   Sharp was not denied a fair trial when the district court replayed the 911 call
       during jury deliberations.

       A district court has broad discretion when determining whether to allow jurors to

review evidence during deliberations. State v. Young, 710 N.W.2d 272, 284 (Minn.

2006). When making this determination, the district court should consider “(i) whether

the material will aid the jury in proper consideration of the case; (ii) whether any party

will be unduly prejudiced by submission of the material; and (iii) whether the material

may be subjected to improper use by the jury.” State v. Kraushaar, 470 N.W.2d 509, 515

(Minn. 1991).

       During its deliberations, the jury asked to hear the 911 recording for a third time.

The district court granted the request and the 911 call was replayed in the courtroom with

Sharp and counsel present. Sharp argues that the district court abused its discretion in

doing so because replaying the 911 call (1) did not significantly aid the jury in

determining Sharp’s guilt, (2) was unduly prejudicial, and (3) significantly increased the

likelihood that it would be used improperly in the determination of guilt. We address

each argument in turn.




                                            10
       First, Sharp asserts that replaying the call did not significantly aid the jury because

they had already heard the recording twice with the assistance of a transcript. The fact

that a jury has heard a particular piece of evidence twice before does not, alone, lead to

the conclusion that a district court abuses its discretion in allowing the jury to review the

evidence a third time. See State v. Reed, 737 N.W.2d 572, 586 (Minn. 2007) (concluding

that it was not an abuse of discretion for the district court to play a 911 call for the fourth

time). As noted above, the recording contains statements relevant to the terroristic-

threats charge. And given L.W.’s conflicting trial testimony, the recording aided the jury

in determining her credibility.

       Second, Sharp argues that replaying the call was unduly prejudicial because (1) “it

served only to further emphasize one specific piece of evidence that had already been

singled out by the prosecution in presenting it during closing argument,” and (2) because,

by playing the tape in isolation from L.W.’s inconsistent testimony, “the district court

implicitly highlighted its importance to the jury and in turn deemphasized any

inconsistent statements [L.W.] made in person and under oath at trial.” Although the 911

recording was the only evidence that the jury asked to review during deliberations, this

alone does not indicate that Sharp was prejudiced by the “undue prominence” given that

piece of evidence. See id. (“The jury is permitted to choose which evidence it will re-

examine.”).    Sharp presented evidence through L.W.’s trial testimony and written

statement that L.W. fabricated her statements to the 911 operator. Sharp’s attorney relied

heavily on this evidence during closing argument. It is not clear that any undue prejudice

resulted in allowing the jury to hear the 911 call a third time.


                                              11
       Finally, Sharp reiterates his argument that L.W.’s statements to the 911 operator

were only admissible as impeachment evidence, asserting that replaying the call

significantly increased the likelihood that the statement would be used improperly by the

jury. We have already rejected Sharp’s assertion that the 911 recording is not substantive

evidence. In sum, we discern no abuse of discretion or unfairness to Sharp occasioned by

the district court’s decision to provide the 911 recording to the jury during its

deliberations.

IV.    The prosecutor did not commit misconduct during his closing argument.

       Because Sharp did not object to the prosecutor’s closing argument, we review

Sharp’s challenge under the modified plain-error standard articulated in State v. Ramey,

721 N.W.2d 294 (Minn. 2006). Under this standard, a defendant must “demonstrate both

that error occurred and that the error was plain.” 721 N.W.2d at 302. An error is plain if

it “contravenes case law, a rule, or a standard of conduct,” or is otherwise “clear or

obvious.” Id. (quotation omitted). If the defendant makes this showing, the state must

demonstrate that the error did not affect the defendant’s substantial rights. Id. We will

reverse a conviction due to prosecutorial misconduct “only if the misconduct, when

considered in light of the whole trial, impaired the defendant’s right to a fair trial.” State

v. Powers, 654 N.W.2d 667, 678 (Minn. 2003).

       The prosecutor asked L.W. a series of questions about whether she is afraid of

Sharp, fears the consequences of testifying against him, and changed her testimony

because of her fear. Sharp did not object to this line of questioning and L.W. answered

no to each question.


                                             12
       In his closing, the prosecutor argued, “The evidence in this case paints a pretty

clear picture, and that is a picture of a young woman who was very, very scared. She is

scared of what would happen to her if she were to tell you what really happened that

day.” Sharp argues that this statement deprived Sharp of a fair trial because it was

contrary to L.W.’s testimony, not supported by evidence in the record, and “inflamed the

prejudices of the jury against Sharp by suggesting that he has a violent character.”

“While the state’s argument need not be ‘colorless,’ it must be based on the evidence

produced at trial, or the reasonable inferences from that evidence.” State v. Porter, 526
N.W.2d 359, 363 (Minn. 1995). And a prosecutor must avoid making statements that

would inflame the jury’s passions and prejudices. Id.

       Viewed as a whole, the prosecutor’s closing argument was not misconduct and did

not impair Sharp’s right to a fair trial. Until making the challenged statement, the

prosecutor did not mention L.W.’s fear as the reason the jury should not consider her trial

testimony credible. The prosecutor reviewed the evidence in the record and, on that

factual basis, suggested the inference that L.W.’s fear of Sharp reasonably explains the

inconsistency between her earlier statements to police and her trial testimony. See State

v. Pearson, 775 N.W.2d 155, 163 (Minn. 2009) (“[A prosecutor] may not speculate

without a factual basis.” (emphasis added)). And the challenged statement constituted

only one sentence at the end of an otherwise inoffensive closing argument. See State v.

McDaniel, 777 N.W.2d 739, 751 (Minn. 2010) (“[C]ourts must look at the closing

argument as a whole, rather than just selective phrases or remarks that may be taken out




                                            13
of context or given undue prominence to determine whether reversible error has

occurred.” (citation omitted)). On this record, we discern no prosecutorial error.

V.     The 43-day trial delay did not violate Sharp’s right to a speedy trial.

       The United States and Minnesota Constitutions guarantee a criminal defendant the

right to a speedy trial. U.S. Const. amend. VI; Minn. Const. art. I, § 6; see also Minn. R.

Crim. P. 11.09 (trial must commence within 60 days of a demand by any party). We

review de novo whether a defendant’s right to a speedy trial has been violated. State v.

Johnson, 811 N.W.2d 136, 144 (Minn. App. 2012), review denied (Minn. Mar. 28, 2012).

       To determine whether a defendant’s speedy-trial right has been violated, we

examine the factors set out in Barker v. Wingo, 407 U.S. 514, 92 S. Ct. 2182 (1972):

“(1) the length of the delay; (2) the reason for the delay; (3) whether the defendant

asserted his right to a speedy trial; and (4) whether the delay prejudiced the defendant.”

Johnson, 811 N.W.2d at 144 (quoting State v. Hahn, 799 N.W.2d 25, 30 (Minn. App.

2011)). We consider these factors along with other relevant circumstances. Id.

       At a hearing on January 11, 2013, Sharp moved to exclude the DNA evidence

based on late disclosure. In the alternative, Sharp moved to continue the trial for at least

30 days so that his attorney could retain an expert. The district court denied the motion to

suppress and continued the trial for 30 days. The trial commenced 43 days beyond the

60-day deadline.

       The record shows that two of the Barker factors are satisfied. There is no dispute

that Sharp adequately asserted his speedy-trial right (third factor), and the trial did not

begin within 60 days of Sharp’s speedy-trial demand (first factor). See id. (“[A] delay of


                                            14
more than 60 days from the date of the speedy-trial demand is presumptively prejudicial,

triggering review of the remaining three factors.”). But the remaining factors weigh

against finding a speedy-trial violation.

       There is nothing in the record to indicate that the state’s late disclosure of the

DNA evidence resulted from a deliberate act. See Barker, 407 U.S. at 531, 92 S. Ct. at

2192 (“A deliberate attempt to delay the trial in order to hamper the defense should be

weighted heavily against the government. A more neutral reason such as negligence or

overcrowded courts should be weighted less heavily . . . .”). And Sharp specifically

requested a trial continuance of at least 30 days as an alternative to suppressing the

evidence.

       Likewise, nothing in the record indicates that the delay prejudiced Sharp. “The

Supreme Court has identified three interests that are protected by the right to a speedy

trial: (1) preventing oppressive pretrial incarceration; (2) minimizing the anxiety and

concern of the accused; and (3) preventing the possibility that the defense will be

impaired.” Johnson, 811 N.W.2d at 145 (quotation omitted). There is no evidence that

any of these interests were implicated. On balance, the Barker factors do not support

Sharp’s assertion that he was denied the right to a speedy trial.

       Affirmed.




                                             15